Citation Nr: 0911507	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
methicillin-resistant staphylococcus aureus (MRSA) infection 
of the right arm and shoulder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from January 1949 to September 
1952.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claim.

The Board notes that in August 2007, the Veteran had 
requested that he be scheduled for a personal hearing with a 
Decision Review Officer of the RO and a video conference 
hearing with a Veterans Law Judge of the Board.  Thereafter, 
in an Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in September 2007, he indicated that he did not wish to have 
a Board hearing, and in a Statement In Support Of Claim (VA 
Form 21-4138) dated in June 2008, he indicated that he no 
longer wished to be scheduled for a Decision Review Officer 
hearing.  As such, the Board finds that the Veteran's prior 
requests for personal hearings have been withdrawn.


FINDINGS OF FACT

1.  The MRSA infection of the right arm and shoulder was 
likely the result of an injection received at a VA Medical 
Center.

2.  The MRSA infection has caused additional disability of 
the right arm and shoulder.  

3.  The MRSA infection of the right arm and shoulder was an 
event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of residuals of MRSA infection of the right arm 
and shoulder based upon treatment at a VA medical facility, 
have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of MRSA  
infection of the right arm.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151

The Veteran asserts that he developed a MRSA infection of the 
right shoulder and arm following an injection given by a VA 
physician at the Memphis, Tennessee, VA Medical Center in 
March 2005, which has resulted in additional disability to 
his right shoulder and arm.  He described having a history of 
right shoulder pain which was being treated periodically with 
anti-inflammatory and anti-pain injections.  He indicated 
that following an injection at the Memphis VA Medical Center 
in March 2005, his right arm and shoulder immediately 
developed septic arthritis and were shown to have been 
infected with a MRSA infection.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2008).

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a Veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Private outpatient treatment records from A. P., M.D., dated 
in December 2004, show that the Veteran had been treated for 
reported right shoulder pain.  Physical examination showed 
mild tenderness in the anterior subacromial region of the 
right shoulder, as well as limitation of motion of the right 
shoulder in all directions.  X-ray showed advanced 
acromioclavicular joint arthritis of the right shoulder, 
along with some rotator cuff tendonitis.  The right shoulder 
was injected with 3 cubic centimeters (cc's) of 1 percent 
Polocaine, and 2 cc's of Kenalog 4 milligram (mg) per cc.

A VA outpatient treatment record from the Savannah Community 
Based Outpatient Clinic of the Memphis VA Medical Center 
dated in March 2005 shows that the Veteran was treated for 
reported right shoulder pain.  He was injected with 1 cc of 
Lidocaine mixed with 40 mg of Deponmedrol.  He returned for 
follow-up treatment a few days later with reported increased 
right shoulder pain.  Physical examination showed generalized 
swelling and some tenderness over the right shoulder.  There 
was some difficulty with active and passive range of motion 
of the right shoulder.  Some fluid was aspirated from the 
bursa and sent to the lab for analysis.  The analysis 
revealed the presence of MRSA.  The Veteran was given a 
prescription for pain medication and was started on Levaquin 
(500 mg) to be taken daily.

Private hospital treatment records from the Jackson-Madison 
County General Hospital dated from March 23, 2005, show that 
the Veteran was admitted with  septic arthritis of the right 
shoulder with cultures being positive for MRSA.  On 
admission, he was shown to have erythema over the trapezial, 
pectoral, and lower brachial region of the right shoulder.  
There was some pitting edema of the lower brachium and volar 
forearm, and resisted range of motion of the right shoulder 
due to pain.  Right shoulder arthroscopic irrigation and 
debridement was performed on the following day.

Private outpatient treatment records from Dr. P., dated in 
April 2005, show that the Veteran exhibited possible 
subdeltoid abscess formation because of continued swelling 
and cellulitis of the shoulder girdle of the upper and lower 
arm.  An incision, drainage, exploration and irrigation of 
the right shoulder was performed.  The Veteran was treated 
with intravenous and oral antibiotic therapy through July 
2005.

A VA examination report dated in November 2006 shows that the 
Veteran had a  well-healed surgical scar on his right 
shoulder.  There were no signs of infection, erythema, or 
warmth.  There was no effusion.  There was limitation of 
motion of the right shoulder in all directions.  There was 
full sensation, and no instability, loss of strength, or 
atrophy.  X-rays showed no evidence of any destructive 
lesions or active myelitis of the shoulder girdle or boney 
structures.  The diagnosis was septic arthritis of the right 
shoulder with cartilage damage and degenerative changes; and 
rotator cuff syndrome of the right shoulder.

In an addendum to the examination report dated one week 
later, the same VA examiner added that it was more likely 
than not that the right shoulder infection was a result of 
the injection that he received at the VA Medical Center.  
While it was impossible to state exactly the amount of 
additional disability sustained, it was indicated that the 
Veteran now had the addition of arthritis of the shoulder, 
which would be thought to cause further pain within the 
normal range of motion in addition to the overhead pain he 
was experiencing before his injection.  

The examiner added that it was highly unlikely that the 
injection was done in a careless manner or negligent manner, 
and that infection was a known complication of injections 
into joints and bursae.  However, he set forth that it was 
extremely rare, and usually resulted from contamination at 
the time of injection.  The examiner noted that this was an 
unavoidable risk and was not likely attributable to 
negligence in technique or equipment.

Following a careful review of the record, the Board finds 
that, as per the November 2006 VA examiner's opinion, the 
MRSA infection of the right arm was likely the result of an 
injection received at a VA Medical Center.  There is no 
evidence of record that this was the result of the Veteran's 
own willful misconduct.  The MRSA infection has caused 
additional disability as the Veteran has been diagnosed with 
septic arthritis of the right shoulder with cartilage damage 
and degenerative changes, which had not been the case prior 
to the March 2005 treatment.

While it has not been shown that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing the medical 
treatment caused the Veteran's MRSA infection, the VA 
physician in November 2006 did indicate that such result was 
extremely rare.  While the examiner added that this was an 
unavoidable risk, resolving reasonable doubt in the Veteran's 
favor, given that this event was extremely rare, the Board 
concludes that sustaining a MRSA infection from an injection 
was an unforeseeable consequence of the March 2005 treatment.

The Board notes that even if a MRSA infection had been a 
foreseeable consequence of the March 2005 injection, there is 
no evidence of record to suggest that the Veteran had been 
adequately informed that it was a potential risk of the 
injection. 
Informed consent must include explanation of the reasonably 
foreseeable associated risks, complications, or side effects.  
38 C.F.R. § 17.32(c).  There is no evidence of record of any 
such informed consent.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the criteria for establishing 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of MRSA infection of the right arm and shoulder 
as a result of VA medical treatment have been met.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of MRSA 
infection of the right arm and shoulder is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


